Title: To Thomas Jefferson from George Clymer, 1 September 1791
From: Clymer, George
To: Jefferson, Thomas



Sir
Thursday Sept. 1.

I have obtained from a gentleman much engaged in the trade to the Danish west Indies, the inclosed list of duties, but can learn little of the home regulations, scarcely any intercourse subsisting between Denmark and America.—It is said that Governor Walterstroff is returned to Santa Croix from Denmark, with a new sett of colonial regulations, favourable to the Island trade, by which a trade also favourable to the United states is understood, but they were not published when the last vessel sailed.—Another gentleman will endeavour to get for me the national code. I am Sir Your most obt st,

Geo Clymer

